Citation Nr: 1607170	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

3.  Entitlement to service connection for arthritis of the bilateral shoulders.

4.  Entitlement to service connection for arthritis of the bilateral hands.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a low back strain injury with chronic lumbosacral strain and assigned a 20 percent disability rating, effective October 30, 2001.

In March 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is present in the claims file. The Board remanded the Veteran's appeal in June 2007, February 2010, and August 2012. 

In a May 2013 decision, the Board denied the claim for an initial rating greater than 20 percent for residuals of a herniated nucleus pulposus, including chronic lumbosacral strain, and degenerative joint and disc disease, prior to October 31, 2012.  The Board then granted a 40 percent rating for the residuals of a herniated nucleus pulposus disability as indicated above, effective October 31, 2012.  The Board also granted a separate 10 percent disability evaluation for right lower extremity radiculopathy, effective from May 24, 2010 to October 30, 2012; and a separate 10 percent rating for left lower extremity radiculopathy effective from May 24, 2010.  As explained in the Board's May 2013 decision, the issue of entitlement to initial ratings for bilateral lower extremity radiculopathy prior to October 31, 2012 was on appeal as part of the Veteran's low back increased rating claim; however, the issue of entitlement to ratings in excess of 20 percent and 10 percent respectively, for right lower extremity radiculopathy and left lower extremity radiculopathy effective October 31, 2012, was not on appeal to the Board because the Veteran did not appeal a January 2013 rating decision granting service connection and assigning separate ratings.  A September 2013 rating decision effectuated the Board allowances, including a 10 percent disability rating for right lower extremity radiculopathy effective from May 24, 2010 to October 30, 2012. 

The Veteran appealed the Board's May 2013 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2013 order, granting a joint motion, the Court vacated the Board's decision and specifically remanded to the Board that portion of the Board's decision that denied a separate rating higher than 10 percent for right lower extremity radiculopathy from May 24, 2010 to October 30, 2012, for further development and readjudication in compliance with the instructions in the joint motion.  In a January 2013 rating decision, the RO awarded a 20 percent rating for right lower extremity radiculopathy, effective from October 31, 2012. 

In a March 2014 brief, the Veteran's attorney indicates that the issue before the Board is a rating in excess of 20 percent for right lower extremity radiculopathy.   The RO also, in error, noted that the issue of increased ratings for radiculopathy of the bilateral lower extremities was on appeal by listing the issues on a July 2015 statement of the case.  However, the Court's December 2013 Order on the matter is specific, vacating and then remanding only that part of the Board's decision that denied a separate rating higher than 10 percent for right lower extremity radiculopathy from May 24, 2010 to October 30, 2012.  In light of the Court's specificity, the Board does not have jurisdiction, and that issue is not ripe for adjudication by the Board at this time. 

In a May 2014 Board decision, the Board granted an increased rating of 20 percent for right lower extremity radiculopathy, effective May 24, 2010 to October 30, 2012.  There is no record that this decision was appealed to the U.S. Court of Appeals for Veterans Claims.  Therefore, this matter is final and no longer on appeal.  

In May 2014, the Board also remanded the issue of entitlement to a TDIU as derivatively raised by the record associated with the increased rating claim for the lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also referred the issue of a rating in excess of 20 percent for right lower extremity radiculopathy to the AOJ for appropriate action, finding that it had been raised by the record.  However, the appropriate action was not to issue a statement of the case addressing this matter, but to treat the issue as a new claim for an increase that must go through the appeal process before it can reach the Board.  The case is now returned for appellate review.

As a separate matter, during the course of the appeal, in a May 2013 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss assigning a 0 percent rating, effective March 1, 2011; and denied service connection for arthritis of the bilateral shoulders and hands, bilateral knee disabilities, and a heart disability.  The Veteran submitted a notice of disagreement with this rating decision in June 2013.  A July 2015 statement of the case was provided addressing these issues; and the Veteran's representative submitted a statement accepted in lieu of a VA Form 9 in August 2015 appealing all issues listed on the July 2015 statement of the case. 

The issues of increased ratings for radiculopathy of the bilateral lower extremities have been raised by the record in March 2014 and August 2015 statements from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the service connection claims for arthritis of the bilateral hands, shoulders, and knees, the Veteran is relating these disabilities to his back injury in service.  A medical opinion addressing his claim must be provided.  

With respect to the service connection claim for a heart disability, it appears that the Veteran is actually seeking entitlement to benefits under the provisions of 38 U.S.C.A. § 1151, based on his statements on the June 2013 notice of disagreement.  Specifically he asserts that he was prescribed a medication, Meloxicam, at the Dorn VA Medical Center, which caused his heart disability.  This matter should be clarified on remand and the appropriate action should be taken based on the Veteran's response.

Regarding, the increased rating claim for hearing loss, this matter was last evaluated in a January 2012 VA examination.  Given that the four years have passed since this examination, and the Veteran, by virtue of appealing the claim, is essentially claiming that his hearing loss disability is worse than presently evaluated, a new examination should be provided.

There is favorable medical evidence in the file for the Veteran's claim of entitlement to a TDIU.  See, e.g., August 2015 Vocational Employability Assessment.  However, the Veteran's service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a), as his combined disability rating is not 70 percent.  38 C.F.R. §§ 4.16(a).  Nevertheless, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disabilities.  The Board is precluded from assigning a TDIU on this alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Prior to the referral, however, the above issues should be adjudicated, as they could potentially affect the Veteran's combined disability rating.  If, after adjudication of the above claims, if the Veteran still does not meet the criteria for a schedular TDIU, the case must be referred to the Director of Compensation and Pension for a medical opinion on the matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran and his representative to clarify if he is seeking service connection for a heart disability based on his military service and/ or service-connected disability; or if he is claiming compensation under the provisions of 38 U.S.C.A. § 1151.  If the latter, send the Veteran a notice letter addressing his claim and adjudicate the matter.  

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for the heart, knees, shoulders, hands, hearing loss, lumbar spine, and radiculopathy of the lower extremities, from the VAMC in Columbia dated from April 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for heart, knees, shoulders, hands, hearing loss, lumbar spine, and radiculopathy of the lower extremities.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed disabilities of the knees, shoulders, and hands.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current disorders found to be present in the knees, shoulders, and hands, e.g., arthritis, etc.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current disabilities of the knees, shoulders, and hands had their clinical onset during active service or are related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current disabilities of the knees, shoulders, and hands were caused, or alternatively, aggravated beyond the normal progression of the disorders, by the Veteran's service-connected lumbar spine disability and/ or radiculopathy of the bilateral lower extremities.

Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Based on the Veteran's responses with respect to his heart claim, conduct any necessary development prior to readjudication, i.e., depending on whether the Veteran is seeking service connection for a heart disability, or compensation under the provisions of 38 U.S.C.A. § 1151.  Any necessary development should include any medical opinions or examinations deemed warranted.

7.  Thereafter, if the Veteran still does not meet the criteria for a schedular TDIU, refer this claim for consideration of a TDIU on an extraschedular basis to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis. 

8.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

9.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





